Loan Agreement


Party A:
Haoji Xia
   
Party B:
Shaanxi Zhongbao Real Estate Property Development Co., Ltd.



In order to support the development of Party B’s business operations, and to
resolve Party B’s cash flow difficulties in the course of conducting operations,
both parties, after thorough discussion, have reached agreement as to the
following terms:


1. Party A agrees to provide short-term in the amount of RMB3,650,000 to resolve
Party B’s temporary cash flow difficulties.


2. No interest shall be paid for such short-term cash flow funds.


3.  Duration of loan: 6 months.






Party A:
(seal) Haoji Xia
   
Party B:
(seal) Shaanxi Zhongbao Property Limited Liability Company
   
Date:
September 22, 2011

 